THE THIRTEENTH COURT OF APPEALS

                                   13-13-00552-CV


                          Nolana Open MRI Center, Inc.
                                       v.
   Guillermo R. Pechero M.D.Ruben D. Pechero M.D. Maplestar Orthopedics, P. A.


                                   On appeal from the
                     93rd District Court of Hidalgo County, Texas
                             Trial Cause No. C-361-11-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR LACK OF JURISIDICTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

February 12, 2015.